DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

The drawings are objected to under 37 CFR 1.83(a) because the Drawings Fig.2 fail to show details as described in the specification.  Functional bocks are presented empty.  Additionally, blocks S1 and S2 feed back into themselves.  One of ordinary skill in the art would not how to interpret this feedback from a block back to the same block.  Furthermore, S12 is not in the Specifications.  The Specifications recite ‘512’ which may be a typo of the intended S12.    Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Specification
The disclosure is objected to because of the following informalities: Page 37 of Applicant’s specifications relating to the drawings recited ‘512’; but ‘512’ is not in the drawings.  The drawings recite ‘S12’; as such this may be a typo.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A single claim which claims both an apparatus [i.e. system] and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p).  As such; claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claim 10 is a method claim depending on claim 9 which is a system claim therefore claim 10 is rejected based on “mixing claim types”.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Regarding claim 3 the phrase "in particular steering actions" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitation “in particular” points out an example of “steering actions” and further hints that there are more examples other than the more the higher priority of “steering actions” example.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a ‘system’ nor a ‘method,’ but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.” Id. at 1551.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dulberg US 2020/0242922 .

Regarding claim 18, claim 18 is a copy of claim 17, looking at the structure of claims 17-20, claim 17 maybe a typo as the intent maybe to be depending on claim 1 and not 2.

Regarding claim 1, Dulberg teaches driver assistance system for a motor vehicle for preventing collisions, (Dulberg; Para 12, a vehicle system to initiate a collision avoidance action)

comprising a data processing apparatus having a data interface for receiving driving state data of the motor vehicle and (Dulberg para 12, processor may further calculate a second value associated with at least one of a Doppler effect [driving state data of the motor vehicle i.e. speed])

environmental data provided by environment sensors and (Dulberg para 12, at least one of a Doppler effect) Also (Dulberg para 109, on-board sensors (radar-cam-Lidar))

characterizing a current environment of the motor vehicle,(Dulberg para 103-104, the electromagnetic emissions may be emitted from a mobile electronic device belonging to a road user and may include any observable or measurable characteristic [characterizing] emanating from a vehicle [to the current environment] or from a device within the vehicle. LIDAR) 

(Dulberg para 103, the electromagnetic emissions may be emitted from the vehicle's radar[radar is external environmental data. Radar bounces form an obstacle to detect speed, both from an object to an object])

 to determine a corresponding risk of collision depending on the driving state data; and (Dulberg para 239, a collision prediction [determine] and warning system; predict collisions to one or more of the road users[driving state] at risk.)

to determine an evasion trajectory for preventing a collision of the motor vehicle with the obstacle; (Dulberg para 242, The processor determine based on the determined speeds and the trajectories that a collision is likely and a remedial action signal for causing a change associated with at least one of the first moving road user [vehicle] and the second moving road user [obstacle, pedestrian, vehicle] to avoid the likely collision.)

wherein the driver assistance system is further configured to detect another vehicle as the obstacle, which vehicle is approaching the motor vehicle and (Dulberg para 242, The processor determine based on the determined speeds and the trajectories that a collision is likely and a remedial action signal for causing a change associated with at least one of the first moving road user [vehicle] and the second moving road user [obstacle, pedestrian, vehicle] to avoid the likely collision.) Also (Dulberg Fig.11 1102 and 1100 are approaching each other)

(Dulberg para 242; system for a collision prediction and warning system. at least one processor may determine a speed [predefined first threshold value] and a trajectory of a first moving road user (e.g., automobile 2435A) and a second moving road user (e.g., pedestrians 2445) in the roadway. The at least one processor further determine based on the determined speeds [predefined first threshold value] and the trajectories that a collision is likely [risk of collision is greater than [based on of speed automobile].)

to check [at a later time? Or based on trigger? 112b] whether a control action of a driver of the motor vehicle is guiding same along the determined evasion trajectory and, (Para 107, manually driven vehicles, the system may serve as ADAS system by providing it with geo-location information and accurate data about the vehicles' driving surrounding and deliver warning signals to the human driver.)

if this is not the case, to modify the control action of the driver automatically such that the motor vehicle is guided along the determined evasion trajectory by the modified control action.(Dulberg para 107; traffic management actions may include sending a control signal to a road user causing a change in navigation parameters (stopping, slowing, turning, etc.) associated with the road user; to prevent a possible collision [based on the determined evasion trajectory] between two or more road users.)

Regarding claim 2, Dulberg teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to detect a plurality of obstacles in the environment, to track the movement of said obstacles relative to the motor vehicle and, (Dulberg para 138, can determine general properties of road users [pedestrians and vehicles are obstacles] 115 from tracking their [relative to both the obstacles and the motor vehicle relative to each other] movement while they are in range of receivers)

for those of the obstacles for which a probability of collision other than zero has been determined, (Dulberg para 138; can determine general properties of road users [road users have probability of collision other than zero] from tracking their movement while they are in range)

to also determine and continuously update a relevant evasion trajectory if the relevant probability of collision is less than the predefined first threshold value. (Dulberg para 157, assist the vehicle to plan an optimal driving [all driving is evasion] trajectory. may include at least one of: updates on the self-location of the vehicle, updates on the location of other vehicles, information about obstacles on the road, information about closed lanes, and information about permitted speed [probability of collision is less than the predefined first threshold value based on speed].)

Regarding claim 3, Dulberg teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to automatically determine whether a (Dulberg para 197, active or passive measures may reduce a likelihood of collisions or prevent collisions between road users. For example, active measures (automatically) may include taking direct control of an autonomous vehicle in order to alter the path and/or velocity of the autonomous vehicle to avoid a collision between road users, while passive measures may include sending a warning message to a road user, or changing a traffic light signal.)

if this is not the case, to inhibit control actions, in particular steering actions, which would lead to an insufficient reduction of the transverse overlap.(Dulberg para 197, active measures may include taking direct control of an autonomous vehicle in order to alter the path) Altering the path of a vehicle is done by steering actions. 

Regarding claim 4, Dulberg teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to optimize the probability of successful evasion and (Dulberg para 197, measures may reduce a likelihood [optimize the probability] of collisions [non optimal] or prevent collisions [optimized])

to optimize the driving stability of the motor vehicle during evasion and,(Dulberg para 208, The collision avoidance actions and associated vehicle control signals sent to a vehicle may be tailored [tailored or optimized for the vehicle] to the specific characteristics and capabilities of the vehicle [characteristic and capabilities of the vehicle i.e. stability, sport cars can make stable turns faster than high SUVs])

 for this purpose [intended use], to determine, depending on properties relating to the driving mechanics of the motor vehicle, the density of traffic in the environment, a relative speed between the motor vehicle and the obstacle and the relevant local road conditions, (Dulberg para 518, determine if any part on the route alternative may be affected by one or more traffic obstructions (e.g., traffic congestion due to construction zones, accidents, rush hour, etc.) and how long the it may take to transport the user through the traffic obstruction. The current traffic information may further include an average speed of each part on the route alternative,)

whether an automatic braking action should be carried out and (Dulberg para 161, range-determining system of first vehicle 1100 or a processing system capable of automatically causing [whether i.e. processing based on range] at least one navigational response by the vehicle (e.g., braking). )

whether the automatic braking action should be carried out before, during and/or after a steering action carried out in order to guide the motor vehicle along the evasion trajectory. (Dulberg para 161, Such control signals may also include command signals (e.g., emergency brake, steer by a certain angle and direction, etc.) or may include information from which a system onboard a vehicle may develop its own response (e.g., a vehicle is approaching at a heading of X and a speed of Y). ) [“may develop its own response” based on heading and speed i.e. order of breaking and steering  magnitude and angle]

Regarding claim 5, Dulberg teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to assist with guidance of the motor vehicle along the evasion trajectory by one or more of automatic torque vectoring and (Dulberg para 160-161, transmission of one or more control signals to avid a collision. Such control signals may also include command signals (e.g., emergency brake, steer by a certain angle and direction, etc.)

controlling an active chassis of the motor vehicle in order to adjust an individual wheel load. (Dulberg para 160-161, control signals may also include command signals (e.g., emergency steer by a certain angle and direction, etc.) steering is active chassis at it rotates, additional each individual wheel has a different load in a turn i.e. angle or direction of steering and is adjusted by steering angle.

Regarding claim 6, Dulberg teaches all of the limitations of claim 1 and further teaches, wherein the driver assistance system is configured to trigger a warning cascade in the event a risk of collision is identified, the warning cascade comprising, in the following sequential order, an optical warning signal, an acoustic signal, a haptic warning signal and (Dulberg para 207, The warning message may be transmitted through audio (e.g. a warning sound, alarm, or spoken word indicating that a collision is imminent), video (e.g., displaying a warning on a screen already integrated into the vehicle, displaying a warning on a road user's cell phone located in the vehicle), tactile feedback (e.g., causing the seat and/or steering wheel to shake), or any combination of the above[ any sequential order].) Also (Dulberg para 211; a warning message 1970 may be displayed [optical] on a screen already integrated into second vehicle 1950 along with human-audible sounds [acoustic] indicating that a collision is imminent.)[tactile feedback as described in 207]

a control action (Dulberg para 209, the collision avoidance action may send a control signal to  change the speed or direction of the vehicle to avoid a collision.)  and/or modification of the control action of the driver.


Regarding claim 9, Dulberg teaches all of the limitations of claim 1 and further teaches a motor vehicle, comprising environment sensors for detecting environmental data that characterize a current environment of the motor vehicle, and (Dulberg para 104 LIDAR)

a driver assistance system according to claim 1 connected to said environment sensors.(Dulberg para 401; controls may also account for potential reaction time differences between operators of manually-driven vehicles [human driver assistance system] and computer-based navigation units of autonomous vehicles [computer driver assistance system].)

Regarding claim 10; See 112 and 101 rejections made above.
10. A method for operating a motor vehicle according to claim 9, wherein at least one obstacle being automatically detected and 

a risk of collision for a collision of the motor vehicle with the obstacle being automatically determined by the driver assistance system based on the environmental data; and 

at least one evasion trajectory for preventing the collision being automatically determined for the motor vehicle by the driver assistance system, wherein by the driver assistance system, another vehicle which is approaching the motor vehicle and for which the risk of collision is greater than a predefined first threshold value is detected as the obstacle; and 

it is checked whether a control action of the driver of the motor vehicle is guiding same along the determined evasion trajectory and, 

if this is not the case, the control action of the driver is modified automatically such that the motor vehicle is guided along the determined evasion trajectory by the modified control action.

Claim 11 is rejected using the same rejections as made to claim 3
Claim 12 is rejected using the same rejections as made to claim 4
Claim 13 is rejected using the same rejections as made to claim 4
Claim 14 is rejected using the same rejections as made to claim 5
Claim 15 is rejected using the same rejections as made to claim 5
Claim 16 is rejected using the same rejections as made to claim 5
Claim 17 is rejected using the same rejections as made to claim 6
Claim 18 is rejected using the same rejections as made to claim 6 
Claim 19 is rejected using the same rejections as made to claim 6
Claim 20 is rejected using the same rejections as made to claim 6

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dulberg as applied to claim above, and further in view of Madigan US 20180061230.

Regarding claim 7, Dulberg teaches all of the limitations of claim 1 and further teaches, 
 if this is not the case in the event a risk of collision has been identified, to guide the motor vehicle in an automated manner along the evasion trajectory by an automatic control action. (Dulberg para 169; a message configured to be received by a vehicle control system for automatically altering an operation of at least one vehicle component without the driver intervention.).  Dulberg does not explicitly teach wherein the driver assistance system is configured to monitor whether the driver carries out the control action.  
However, Madigan teaches (Madigan; Para 89; the computing device may compare [by monitoring] the driver's reaction time (e.g., 5 seconds) to a threshold (e.g., typical) reaction time (e.g., 1 or 2 seconds).).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.

Regarding claim 8, Dulberg teaches all of the limitations of claim 7 and further teaches, 

to automatically adapt a temporal length of the reaction time window depending on driver reaction data provided by the driver monitoring apparatus and characterizing a behavior and/or driving style of the driver.(Dulberg para 401; controls may also account for potential reaction time differences between operators of manually-driven vehicles and computer-based navigation units of autonomous vehicles.) Also (Dulberg para 208, The collision avoidance actions and associated vehicle control signals sent to a vehicle may be tailored to the specific characteristics and capabilities of the vehicle)


Dulberg does not explicitly teach wherein the driver assistance system comprises a driver monitoring apparatus and is configured to carry out the automatic control action if a reaction time window after identification of a risk of collision has elapsed without the driver having started the control action themselves in order to prevent a collision.  
However, Madigan teaches (Madigan para 89-90; If the driver's reaction time exceeds the threshold (e.g., by a certain amount of time), the computing device may determine that the driver is distracted. Otherwise, the computing device in step 360 may determine that the driver is not distracted. The computing device may perform one or more actions based on a determination that the driver is distracted (e.g., a reaction time lower than a threshold reaction time). ).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Dulberg in view of Madigan such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of adjust flow through one or more traffic lanes in response to receiving sensor or other data.
Cited Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action](e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). ) It is noted that although the Dean states that the system is for non-automobiles, one of ordinary skill in the art would know how to combine the two arts without undo experimentation. “For use of predictive techniques”

(Dean US 20190049968 para 464; controller 110B may allow the user HMI inputs to be used. If however, in this example, the difference between the estimated time to impact and the actual user reaction time is small [driver has not carried out the control action] (e.g. if the estimated time to impact with the nearest collision threat is 1 second or less), then the S-MMS controller 110B may override user HMI input to avoid the collision (e.g. stop the S-MMS, slow down the S-MMS, and/or alter course of the S-MMS, etc.). )

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       



/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664